                      Case 2:20-cv-00521-JCM-EJY Document 32 Filed 12/28/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    JOSHCO TECH, LLC,                                       Case No. 2:20-CV-521 JCM (EJY)
                 8                                            Plaintiff(s),                   ORDER
                 9           v.
               10     DOES 1-4,
               11                                          Defendant(s).
               12
               13             Presently before the court is defendant Cheryl White’s motion for attorney’s fees. (ECF
               14     No. 26). Plaintiff JoshCo Tech, LLC filed a response, (ECF No. 27), to which defendant replied,
               15     (ECF No. 29).
               16             Also before the court is plaintiff’s motion for reconsideration. (ECF No. 28). Defendant
               17     responded, (ECF No. 30), to which plaintiff replied, (ECF No. 31).
               18             On October 26, 2020, this court dismissed plaintiff’s claims for lack of personal
               19     jurisdiction with prejudice. (ECF No. 23). This court grants plaintiff’s instant motion for
               20     reconsideration, but only to the extent that the dismissal is now “without prejudice.” (ECF No.
               21     28). Reconsideration is appropriate if the court “committed clear error or the initial decision was
               22     manifestly unjust.” Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). This
               23     court’s dismissal should have been without prejudice. “Dismissals for lack of jurisdiction
               24     ‘should be . . . without prejudice so that a plaintiff may reassert his claims in a competent
               25     court.’” Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999) (citing
               26     Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988)).
               27             Having now dismissed plaintiff’s claims without prejudice, this court denies defendant’s
               28     motion for attorney’s fees. (ECF No. 26). Defendant is not the “prevailing party” as required for

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00521-JCM-EJY Document 32 Filed 12/28/20 Page 2 of 2



                1     her motion. See Gold Value Int’l Textile, Inc. v. Sanctuary Clothing, LLC, 925 F.3d 1140, 1149–
                2     50 (9th Cir. 2019) (finding that a party is a “prevailing party” entitled to attorney’s fees if the
                3     party obtained a court order that “create[s] a material alteration of the legal relationship of the
                4     parties.”). The instant dismissal for lack of personal jurisdiction does not materially alter the
                5     legal relationship between the parties. See Oscar v. Alaska Dep’t of Educ. & Early Dev., 541
                6     F.3d 978, 981 (9th Cir. 2008) (“[D]ismissal without prejudice does not alter the legal relationship
                7     of the parties.”).
                8             Accordingly,
                9             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
              10      attorney’s fees (ECF No. 26) be, and the same hereby is, DENIED.
              11              IT IS FURTHER ORDERED that defendant’s motion for reconsideration (ECF No. 28)
              12      be, and the same hereby is, GRANTED in part.
              13              DATED December 28, 2020.
              14                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
